Name: Commission Implementing Regulation (EU) NoÃ 754/2013 of 5Ã August 2013 amending for the 198th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 6.8.2013 EN Official Journal of the European Union L 210/24 COMMISSION IMPLEMENTING REGULATION (EU) No 754/2013 of 5 August 2013 amending for the 198th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a), 7a(1) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 23 July 2013 the Sanctions Committee of the United Nations Security Council (UNSC) decided to add one natural person to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Furthermore, the Sanctions Committee of the UNSC decided to amend four entries on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry shall be added under the heading Natural persons: Abu Mohammed Al-Jawlani (alias (a) Abu Mohamed al-Jawlani, (b) Abu Muhammad al-Jawlani, (c) Abu Mohammed al-Julani, (d) Abu Mohammed al-Golani, (e) Abu Muhammad al-Golani, (f) Abu Muhammad Aljawlani, (g) Muhammad al-Jawlani, (h) Shaykh al-Fatih; (i) Al Fatih. Date of birth: Between 1975 and 1979. Place of birth: Syria. Nationality: Syrian. Address: In Syria as at June 2013. Date of designation referred to in Article 2a (4) (b): 24.7.2013. (2) The entry Haji Muhammad Ashraf (alias Haji M. Ashraf). Date of birth: 1.3.1965. Nationality: Pakistani. Date of designation referred to in Article 2a (4)(b): 10.12.2008. Other information: Father's name is Noor Muhammad. under the heading Natural persons shall be replaced by the following: Haji Muhammad Ashraf (alias (a) Haji M. Ashraf, (b) Muhammad Ashraf Manshah, (c) Muhammad Ashraf Munsha). Date of birth: (a) 1.3.1965, (b) 1955. Place of birth: Faisalabad, Pakistan. Nationality: Pakistani. Passport no.: (a) AT0712501 (Pakistani, issued on 12.3.2008, expired 11.3.2013), (b) A-374184 (Pakistani). National identification no.: (a) 6110125312507 (Pakistani), (b) 24492025390 (Pakistani). Other information: Father's name is Noor Muhammad. Date of designation referred to in Article 2a (4)(b): 10.12.2008. (3) The entry Adil Muhammad Mahmud Abd Al-Khaliq (alias (a) Adel Mohamed Mahmoud Abdul Khaliq; (b) Adel Mohamed Mahmood Abdul Khaled). Date of birth: 2.3.1984. Place of birth: Bahrain. Passport No: 1632207 (Bahrain). Other information: (a) Has acted on behalf of and provided financial, material and logistical support to Al-Qaida and the Libyan Islamic Fighting Group, including provision of electrical parts used in explosives, computers, GPS devices and military equipment. (b) Trained by Al-Qaida in small arms and explosives in South Asia and fought with Al-Qaida in Afghanistan. (c) Arrested in the United Arab Emirates (UAE) in January 2007 on charges of being a member of Al-Qaida and the Libyan Islamic Fighting Group. (d) Following his conviction in the United Arab Emirates in late 2007,he was transferred to Bahrain in early 2008 to serve out the remainder of his sentence. under the heading Natural persons shall be replaced by the following: Adil Muhammad Mahmud Abd Al-Khaliq (alias (a) Adel Mohamed Mahmoud Abdul Khaliq; (b) Adel Mohamed Mahmood Abdul Khaled). Date of birth: 2.3.1984. Place of birth: Bahrain. Nationality: Bahraini. Passport No: 1632207 (Bahraini). Date of designation referred to in Article 2a (4)(b): 10.10.2008. (4) The entry Sayf al-Adl (alias Saif Al-Adil). Date of birth: 1963. Place of birth: Egypt. Other information: (a) Thought to be an Egyptian national; (b) Responsible for Usama bin Laden's security. Date of designation referred to in Article 2a(4)(b): 25.1.2001. under the heading Natural persons shall be replaced by the following: Sayf-Al Adl (alias (a) Saif Al-Adil, (b) Seif al Adel, (c) Muhamad Ibrahim Makkawi, (d) Ibrahim al-Madani). Date of birth: (a) 1963, (b) 11.4.1963, (c) 11.4.1960. Place of birth: Egypt. Nationality: Egyptian. Date of designation referred to in Article 2a(4)(b): 25.1.2001. (5) The entry Fazeel-A-Tul Shaykh Abu Mohammed Ameen Al-Peshawari (alias (a) Shaykh Aminullah, (b) Sheik Aminullah, (c) Abu Mohammad Aminullah Peshawari, (d) Abu Mohammad Amin Bishawri, (e) Abu Mohammad Shaykh Aminullah Al-Bishauri, (f) Shaykh Abu Mohammed Ameen al-Peshawari, (g) Shaykh Aminullah Al-Peshawari). Address: Ganj District, Peshawar, Pakistan. Date of birth: (a) Approximately 1967, (b) Approximately 1961, (c) Approximately 1973. Place of birth: Konar province, Afghanistan. Other information: In detention as of June 2009. Date of designation referred to in Article 2a(4)(b): 29.6.2009. under the heading Natural persons shall be replaced by the following: Fazeel-A-Tul Shaykh Abu Mohammed Ameen Al-Peshawari (alias (a) Shaykh Aminullah, (b) Sheik Aminullah, (c) Abu Mohammad Aminullah Peshawari, (d) Abu Mohammad Amin Bishawri, (e) Abu Mohammad Shaykh Aminullah Al-Bishauri, (f) Shaykh Abu Mohammed Ameen al-Peshawari, (g) Shaykh Aminullah Al-Peshawari). Nationality: Afgan. Date of birth: (a) Approximately 1967, (b) Approximately 1961, (c) Approximately 1973. Place of birth: Shunkrai village, Sarkani District, Konar province, Afghanistan. Address: Ganj District, Peshawar, Pakistan. Date of designation referred to in Article 2a(4)(b): 29.6.2009.